                Case 3:20-cv-01525-SK Document 11 Filed 03/24/20 Page 1 of 2




 1   MAYER BROWN LLP
     GRAHAM (GRAY) BUCCIGROSS (SBN 234558)
 2   gbuccigross@mayerbrown.com
     Two Palo Alto Square, Suite 300
 3   3000 El Camino Real
     Palo Alto, CA 94306-2112
 4   Telephone: (650) 331-2000
     Facsimile: (650) 331-2060
 5
     A. JOHN P. MANCINI (pro hac vice pending)
 6   jmancini@mayerbrown.com
     OLENA V. RIPNICK-O’FARRELL (pro hac vice pending)
 7   oripnick-ofarrell@mayerbrown.com
     1221 Avenue of the Americas
 8   New York, NY, 10020-1001
     Telephone: (212) 506-2500
 9   Facsimile: (212) 262-1910

10
     Attorneys for Defendants YouTube LLC
11   and Google LLC

12
                              UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14

15   MARK MAHON,                                 CASE NO. 3:20-cv-01525-SK
16                       Plaintiff,              GOOGLE LLC’S CIVIL L.R. 3-15
17                                               CERTIFICATION OF INTERESTED
           v.                                    ENTITIES OR PERSONS
18   YOUTUBE LLC, et al.,
19
                         Defendants.
20

21

22

23

24

25

26

27

28

                                                   GOOGLE’S CIVIL L.R. 3-15 CERTIFICATION
                                                                CASE NO. 3:20-CV-01525-SK
               Case 3:20-cv-01525-SK Document 11 Filed 03/24/20 Page 2 of 2




 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

 2   associations of persons, firms, partnerships, corporations (including parent corporations) or other

 3   entities (i) have a financial interest in the subject matter in controversy or in a party to the

 4   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

 5   substantially affected by the outcome of this proceeding:

 6          1. XXVI Holdings Inc., which is the direct parent of Google LLC.

 7          2. Alphabet Inc., which is the direct parent of XXVI Holdings Inc.

 8          3. YouTube LLC, which is a defendant in this proceeding and a subsidiary of Google

 9              LLC.

10

11
     Dated: March 24, 2020                          MAYER BROWN LLP
12
                                                    By: /s/ Graham (Gray) Buccigross
13                                                      Graham (Gray) Buccigross

14                                                  Attorneys for Defendants YouTube LLC and
                                                    Google LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
                                                              GOOGLE’S CIVIL L.R. 3-15 CERTIFICATION
                                                                           CASE NO. 3:20-CV-01525-SK
